Citation Nr: 1402658	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-30 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for left knee strain from December 18, 2012, to include on a scheduler and extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2002 to May 2006. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2013, the Appeals Management Center (AMC) granted an increased 30 percent rating for the Veteran's left knee strain, effective December 18, 2012.  As that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This claim was most recently before the Board in August 2013 when entitlement to an initial rating in excess of 10 percent for left knee strain prior to December 18, 2012, was denied and entitlement to a rating in excess of 30 percent thereafter was remanded for additional development.  The case has since been returned to the Board for further appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of entitlement to a temporary total disability rating pertaining to a period of convalescence following a July 2013 left knee surgery has been raised in the January 2014 appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, further remand is required for additional development of the Veteran's claim for increase for left knee strain from December 18, 2012.  

As noted, this claim was most recently remanded in August 2013 to obtain relevant identified private treatment records.  The AMC was directed to undertake any additional development deemed necessary.  In this regard, both a September 2013 statement from Dr. SL at Progressive Medical and a February 2013 VA medication list submitted by the Veteran indicate that his left knee disability has been evaluated and treated by VA during the rating period, however, VA treatment records dating since December 2012 have not yet been requested or associated with the paper or electronic claims files.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In light of the need to remand the claim to obtain VA treatment records, the Veteran should be requested to submit any relevant ongoing private treatment records or request VA's assistance in obtaining them.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain all pertinent VA treatment records from the Salisbury VAMC/Charlotte CBOC dating since December 2012.  All records and/or responses received should be associated with the claims file.

2. Contact the Veteran and request that he present or request VA's assistance in obtaining any evidence, particularly medical evidence, which tends to show that his left knee disability has worsened, to include any functional effects on his activities of daily living and occupation.

3. Following receipt of the above requested evidence, undertake any additional development deemed appropriate in light of the additional evidence received, to include a new examination if necessary.  Then, readjudicate the claim for increase for a left knee disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

